Citation Nr: 1234315	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.

2.  Entitlement to service connection for left foot/ankle disorder, to include as secondary to service-connected residuals of a shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to October 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  By that rating action, the RO denied service connection for right leg and left foot/ankle disorders, to include as secondary to the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current right leg disorder is unrelated to service or to a disease or injury of service origin.

2.  Any current left foot/ankle disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The criteria for service connection for a left foot/ankle disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
	
They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the March 2008 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  VA examinations have been performed.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis-Service Connection

The Veteran has alleged that he has right leg and left foot/ankle disorders that were caused secondary to his service-connected shell fragment wound of the left leg, Muscle Group XI disability.

The service treatment records contain no treatment for or complaints of a right leg or left foot/ankle disorder, other than complaints related to the service-connected shell fragment wound of the left leg.

A private treatment record from February 2005 reflects that the Veteran was run over by a golf cart.  He underwent right ankle surgery.

On VA examination in December 2007, the Veteran complained of significant pain in the right hip area and some pain in his left ankle.  The examiner noted that the Veteran had no history of loss of range of motion of the left ankle, left knee, right ankle, or right knee.  The examiner observed that the Veteran was able to walk at at a reasonable pace, and tandem gait was fair.  The range of motion of the hips, knees, ankles, and toes was within functional limits bilaterally.  The examiner wrote that the Veteran's leg length from the anterior superior iliac spine to the medial malleolus was measured bilaterally and was found to be equal to each other.  The examiner explained that there had been no injury to the internal structures of the left ankle or the left knee, and the Veteran did not have disproportionate degenerative joint disease in the left knee or the left ankle.  The examiner opined that the Veteran did not have any significant gait deviation as a result of the in-service shrapnel injury.  The examiner concluded that he could not resolve the issue of service connection of the right leg or left foot/ankle without resorting to mere speculation.

In a February 2008 addendum, the VA examiner reviewed the service treatment records and noted that the Veteran walked normally after his in-service shrapnel injury.  The examiner commented that a December 2007 X-ray of the left tibia and fibula revealed a deformity consistent with an old healed spiral fracture, and that deformity was inconsistent with the known shrapnel injury and in-service X-ray findings.  As such, the examiner opined that the distal fibular deformity may be due to some subsequent phenomenon.  The examiner also opined that the Veteran's degenerative conditions were not related to his in-service shrapnel injury but were mostly related to age-related musculoskeletal issues.

A March 2008 VA podiatry record reflects that the Veteran's left leg was shorter than his right leg.  The Veteran was prescribed a 1/2 inch heel lift to his left shoe.

An April 2008 letter from G.S., M.D., indicates that the Veteran's right hip, left ankle, and left leg musculoskeletal problems were as likely as not due to injuries sustained during his time in battle during World War II.  In an October 2008 letter, Dr. S. noted that the Veteran had a leg length discrepancy attributable to an in-service injury.  In a subsequent November 2008 letter, Dr. S. noted that the Veteran's left leg was shorter than his right leg.  She opined that the Veteran had right leg arthritis, right leg pain, left ankle pain, and left foot pain due to the leg length discrepancy.  She stated that the Veteran's leg length discrepancy was a direct result of his service-related injury.  She remarked that the Veteran had an altered gait for the previous 60 years, and over the years, his body had to compensate for the leg length inequality.  She said that these conditions were secondary to the original injury.

On VA examination in March 2010, the examiner reviewed the Veteran's claims file and recounted the in-service shrapnel injury.  The Veteran denied having had any injury to the left leg subsequently after the initial shrapnel injury.  The examiner noted that the Veteran had a leg length discrepancy as a result of left hip degenerative changes and loss of joint space.  The examiner noted that prior X-rays of the left ankle were normal.  The examiner indicated that an X-ray of the left leg revealed evidence of a left distal tibia deformity consistent with old healed spiral fracture, which was not noted during the Veteran's service.  The Veteran's prior accident with a golf cart was recounted.  After performing an examination, the examiner indicated that the Veteran's most severe problems relating to the lower extremities were severe degenerative changes of the left hip with total loss of joint space.  He also gave diagnoses of moderate degenerative joint disease of the right hip and right knee, early degenerative joint disease of the left knee, and status post-right ankle bimalleolar fracture.

The examiner noted that the Veteran did have a shrapnel injury in service, but he did not have any through and through fracture, although he did have chipping of the bone of the left tibia.  The examiner noted that the Veteran did not have any pathology of the ankle joint or the left knee as a result of that injury.  The examiner indicated that the Veteran had a normal gait over the years.  He opined that the Veteran had no leg length discrepancy attributable to the shrapnel injury; the leg length discrepancy was due to the loss of left hip joint space.  The examiner stated that if the Veteran had indeed been favoring his left leg, he would not have degenerative changes in his left hip as a result of any painful condition of the left lower extremity.  He concluded that making any connection of his either hip, knee, or ankle conditions to that of his in-service shrapnel injury could not be done without resorting to mere speculation.

On subsequent VA examination in February 2011, the examiner opined that the Veteran did not have any significant gait deviation as a result of his in-service injury to his left leg.  He opined that the Veteran's leg length discrepancy could not be attributed to that injury.  He noted that the Veteran did not actually have any fractures noted at the time of his in-service shrapnel injury other than the chipping of the tibia on the surface.  The examiner opined that the Veterans conditions were due to age relative changes and due to accidental trauma to the right ankle, and not due to the chip fracture of the left tibia and loss of soft tissue of muscle group XI and the scar from the injury.

The Veteran underwent another VA examination in May 2011.  The examiner remarked that service treatment noted documented a shrapnel injury to the inside of the left leg.  There was mention of an incomplete fracture of the cortex of the left tibia, and X-rays were taken at the time of the original injury and during a subsequent VA examination in October of 1949.  He remarked that those X-rays showed that there was no through and through fracture, but rather bone chipping away due to the shrapnel injury.  The examiner remarked that there was no leg length discrepancy attributable to the shrapnel injury or gait deviation attributable to the injury.  The examiner commented that an X-ray taken in December 2007 showed evidence of an old healed spiral fracture of the left fibula; he commented that a spiral fracture of the left fibula was not noted at the time of the original shrapnel injury to the left leg or during the subsequent 1949 VA examination X-rays.  As such, the examiner opined that the spiral fracture of the left fibula must have happened subsequently, although the Veteran had no recollection of any significant injury to the left leg after the initial shrapnel injury.

After examining the Veteran, the examiner gave diagnoses of status post-shrapnel injury to the inside of the left leg, mild degenerative joint disease, mild to moderate degenerative joint disease of the right knee, and no significant left foot pathology.  The examiner additionally noted that the Veteran had more numerous other medical problems relating to his musculoskeletal system than his right hip, right knee, and left foot.  He commented that there was no significant pathology of the left foot by clinical examination.  The examiner repeated that the original injury to the left leg did not cause any leg length discrepancy or significant gait deviation to cause any mechanical changes or degenerative changes in the right hip, right knee, or left hip.  He concluded that the present conditions of the right hip, right knee, right leg, and left foot were not caused by the in-service injury to the left tibia and left leg.

In a November 2011 addendum, the VA examiner reviewed the claims file and his prior examination reports.  He reiterated that the original in-service injury did not cause the Veteran's leg length discrepancy or gait deviation.  As such, he opined that the Veteran's claimed right hip, right knee, and left foot/ankle disorders were not aggravated beyond natural progression by the injury to the left leg and muscle group.

After reviewing the entire record, the Board concludes that service connection for a right leg disorder and left foot/ankle disorder is not warranted.  None of these claimed disorders were shown to have manifested themselves during the Veteran's period of active duty, or for several years thereafter, and the most persuasive evidence of record reflects that the claimed disorders are less likely than not due to his service-connected shrapnel injury.

The Board recognizes that the statements from the Veteran, Dr. G.S., and the VA examiners appear to provide conflicting opinions regarding the etiology of Veteran's claimed disabilities.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  While a lay observer is certainly competent to observe and identify leg and foot pain, in this case, the cause of the pain is not readily apparent to a casual observer.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, multiple possible etiologies of the claimed disabilities are of record.  The Veteran has asserted that he has a present right leg disorder and left foot/ankle disorder as a result of his service-connected shrapnel injury; however, the medical evidence of record reflects that, whether the Veteran recalls the injury or not, he experienced a spiral fracture at some point subsequent to his in-service shrapnel injury.  Additionally, he was involved in a golf cart accident in 2005.  The Veteran is offering his opinion regarding a number of possible etiologies.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, in an April 2008 letter, Dr. G.S. opined that the Veteran's right hip, left ankle, and left leg musculoskeletal problems were as likely as not due to injuries sustained during his time in battle during World War II.  .  However, Dr. S. did not give any evidence to support this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  Later, in October and November 2008 letters, Dr. S. opined that the Veteran had right leg arthritis, right leg pain, left ankle pain, and left foot pain due to a leg length discrepancy.  She stated that the Veteran's leg length discrepancy was a direct result of his service-related injury.  She remarked that the Veteran had an altered gait for the previous 60 years, and over the years, his body had to compensate for the leg length inequality.  She said that these conditions were secondary to the original injury.  However, the other evidence of record does not support Dr. S.'s opinion.  The earlier medical records do not show that the Veteran walked with an altered gait or had a leg length discrepancy for many years following his in-service shrapnel injury; in fact, the service records documenting the in-service shrapnel injury and subsequent 1949 VA examination report are negative for signs of a leg length discrepancy and/or an altered gait.  As such, the other evidence of record does not support Dr. S.'s rationale that the Veteran's present right leg and left foot/ankle problems are secondary to an altered gait caused by a leg length discrepancy due to his service-connected shrapnel injury.  Additionally, the Board notes that Dr. S. did not discuss the Veteran's documented left hip degenerative joint disintegration or February 2005 golf cart accident.  For these reasons, the Board finds that the opinions of Dr. S. are outweighed by the other evidence of record.  

On the other hand, the VA examiners in February 2011, May 2011, and November 2011 reviewed the available service and post-service medical records, and provided adequate reasoning and bases for the opinion that the Veteran's claimed right leg and left foot/ankle disorders were less likely than not caused by or a result of his active duty service or secondary to his service-connected shrapnel disability.  The VA examiners did not employ speculative language and opined directly on the Veteran's situation.  Thus, these opinions are assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the February 2011, May 2011, and November 2011 VA opinions outweigh the opinions from Dr. S. and the assertions of the Veteran.

In summary, the persuasive evidence establishes that the Veteran's claimed right leg and left foot/ankle disorders were not present during his active duty, within the first post-service year, or for several years thereafter, and were not otherwise shown to be related to service.  The persuasive evidence also establishes that the Veteran's claimed disorders are not due to his service-connected shrapnel disability.  Accordingly, the Board finds that the weight of the evidence is against the claim for service connection for a right leg disorder and a left foot/ankle disorder.

The Board does not doubt the sincerity of the Veteran's belief that his claimed disabilities were caused by his service-connected shrapnel disability.  However, as discussed above, in this particular instance, his statements do not provide competent evidence of a nexus, and his statements are outweighed by the opinions of the VA examiners.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right leg disorder, to include as secondary to a service-connected residuals of a shell fragment wound of the left leg, is denied.

Service connection for left foot/ankle disorder, to include as secondary to a service-connected residuals of a shell fragment wound of the left leg, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


